AX 88B (Rev. 12/13) Subpoena to Produec Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

 

ws

A UNITED STATES DISTRICT COURT
for the

Western District of Missouri

Gregory Stillman
Plaintiff
Vv

Civil Action No, 4:19-cv-00222
Wal Mart Stores East 1, LP

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Custodian of Records of Saint Luke's East Hospital

 

(Name of person to whom this subpoena is directed)

af Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: Any and all medical and billing records regarding Plaintiff Gregory Stillman’s treatment from January 1, 2009
to Present per the attached Notice of Rule 45 Records Subpoena for Production of Documents.

 

Place: Saint Luke’s East Hospital | Date and Time:

100 NE St Lukes Bivd, .
Lee's Summit, MO 64086 | 08/07/2020 9:00 am |

CI Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

" Place: Date and Time:
|

;
i

 

 

The following provisions of Fed. R. Civ. P. 45 are attached ~ Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 07/28/2020

CLERK OF COURT
OR

 

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)

Wal Mart Stores East |, LP , who issues or requests this subpoena, are:

 

M. Jared Marsh; 3500 West 75th Street, Suite 300, Prairie Village, Kansas 66208; jmarsh@halbrookwoodiaw.com;
943-529-1188

Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ, P. 45(a)(4).
AO 88B (Rev. 12/13) Subpocna to Produce Documents, Information, or Objects or fo Permit Inspection of Promises in a Civil Action (Page 2)

4 ve ae
(4bpo- EST
PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

 

 

Civil Actica No, 4:19-cv-00222

I received this subpoena for fname of individual and title, if any) Satoh Lowes FRSC Hospcriet.

 

ON (date)

 

 

 

 

 

on (date) Lor
m I returned the subpoena unexecuted because: OD cer A) my fe tp pege ry 4 ;
} au t se: eC a oy ~ TA £ .
LeCOANS OF FLeE 1S (eh ecu Agr ey

[4.050%

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$
My fees are $ for travel and $ for services, for a total of $ 0.00

| declare under penalty of perjury that this information is true.

ye -
~ se - ln t ail bp Voc

Server's signature

bua swerien_Zezk PPS ZOO ay

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
RETURN OF NON-SERVICE

UNITED STATES DISTRICT COURT
Western District of Missouri

Case Number: 4:19-CV-00222

Plaintiff/Petitioner:
GREGORY STILLMAN

vs.

Defendant/Respondent:
WAL MART STORES EAST I, LP

Received by HPS Process Service & Investigations to be served on Saint Luke's East Hospital, 100 Northeast St
Luke's Boulevard, Lee's Summit, MO 64086.

|, CHRISTOPHER REED, do hereby affirm that on the 29th day of July, 2020 at 11:00 am, I:

DISCONTINUED ATTEMPTING SERVICE of the Subpoena to Produce Documents, Information, or Objects or
to Permit Inspection of Premises in a Civil Action in a Civil Action; Notice of rule 45 rEcords Subpoena for
Production of Documents; and Affidavit of Custodian of Records for the reasons detailed in the comments
below.

Additional Information pertaining to this Service:

Non-Est. Unable to establish contact with Saint Luke's East Hospital at the provided address of 100 Northeast St
Luke's Boulevard, Lee's Summit, MO. The server attempted the provided address and found the address to be
closed by the hospital. Service attempts were discontinued.

| am over the age of eighteen, and have no interest in the above action.

 
  
 

a poe kG ln. }
(tcl. Back’
CHRISTOPHER REED
Process Server

HPS Process Service & Investigations
www.hpsprocess.com

1669 Jefferson

Kansas City, MO 64108

(800) 796-9559

Our Job Serial Number: HAT-2020013875
Ref: 80000.0052

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1¢
